     Case: 1:18-cv-05856 Document #: 45 Filed: 12/06/19 Page 1 of 2 PageID #:1854




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


MILLENNIUM IP, INC. and MILLENNIUM MEDIA, INC.,

       Plaintiffs,                                              Case No.: 1:18-cv-5856

v.                                                              Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                             Magistrate Judge Jeffrey T. Gilbert
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on October 31, 2018 [35] and

 November 14, 2018 [41], in favor of Plaintiffs and against the Defendants Identified in Amended

 Schedule A. Plaintiffs acknowledge payment of an agreed upon damages amount, costs, and

 interest and desires to release this judgment and hereby fully and completely satisfy the same as

 to the following Defendants:

                     No.                         Defendant
                     120                       renshengbuleia
                      77                         chenguiyun
                     122                        sanmekegerin
                     152                     wwwainiyisheng
                     101                     jiangyan1890608


        THEREFORE, full and complete satisfaction of said judgment as to above identified

 Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

 to make an entry of the full and complete satisfaction on the docket of said judgment.
    Case: 1:18-cv-05856 Document #: 45 Filed: 12/06/19 Page 2 of 2 PageID #:1854




DATED: December 6, 2019                            Respectfully submitted,




                                                       ling Jiang
                                                   JiangIP LLC
                                                   111 West Jackson Blvd.
                                                   Suite 1700
                                                   Chicago, Illinois 60604
                                                   Telephone: 312-675-6297
                                                   Email: yanling@jiangip.com

                                                   ATTORNEY FOR PLAINTIFF


Subscribed and sworn before me by Yanling Jiang, on this 6th day of December, 2019.

Given under by hand and notarial seal.



               OFFICIAL SEAL
             OLLIE B. JONES
        Notary Public - State of Illinois   Notary Public
      My Commission Expires 4/07/2022

                                            State of ::[,/II J1 o t S
                                            County of    CO tJ le.
